UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7409



JAMES H. LESTER,

                                              Plaintiff - Appellant,

          versus


JERRY WILSON, Sheriff; DENNIS BRIDGEMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-97-839-R)


Submitted:   December 17, 1998             Decided:   January 7, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Lester, Appellant Pro Se. Phillip Richard Lingafelt,
GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Lester appeals the magistrate judge’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.*   We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the magistrate judge.     See Lester v. Wilson, No. CA-97-839-R

(W.D. Va. Sept. 18, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993 & Supp. 1998).


                                  2